           Case 4:20-cv-00643-LPR Document 23 Filed 03/01/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION


CHASE MULLINS                                                                                    PLAINTIFF


v.                                  Case No. 4:20-cv-00643-LPR


BILL GILKY                                                                                     DEFENDANT


                                        AMENDED JUDGMENT1

         Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Chase Mullins’s Amended Complaint is dismissed without prejudice. The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Judgment and associated

Order dismissing this action is considered frivolous and not in good faith.

         IT IS SO ADJUDGED this 1st day of March 2021.




                                                             ________________________________
                                                             LEE P. RUDOFSKY
                                                             UNITED STATES DISTRICT JUDGE




1
     The Judgment has been amended to remove the language suggesting that this dismissal should count as a
     “strike” under 28 U.S.C. § 1915(a)(3).
